Name: Council Decision (EU) 2017/2301 of 4 December 2017 on the position to be adopted on behalf of the European Union within the ACP-EU Committee of Ambassadors as regards the implementation of Article 68 of the ACP-EU Partnership Agreement
 Type: Decision
 Subject Matter: economic conditions;  trade policy;  European construction;  EU finance;  economic policy;  cooperation policy;  economic geography;  executive power and public service
 Date Published: 2017-12-13

 13.12.2017 EN Official Journal of the European Union L 329/45 COUNCIL DECISION (EU) 2017/2301 of 4 December 2017 on the position to be adopted on behalf of the European Union within the ACP-EU Committee of Ambassadors as regards the implementation of Article 68 of the ACP-EU Partnership Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 209(2), in conjunction with Article 218(9) thereof, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States of the other part (1), Having regard to the proposal from the European Commission, Whereas: (1) The Partnership Agreement between the members of the African, Caribbean and Pacific Group of States (ACP) of the one part, and the European Community and its Member States, of the other part (the ACP-EU Partnership Agreement), was signed in Cotonou on 23 June 2000. The ACP-EU Partnership Agreement entered into force on 1 April 2003. (2) Pursuant to Article 100 of the ACP-EU Partnership Agreement, Annexes Ia, II, III, IV and VI thereto may be revised, reviewed and/or amended by the ACP-EU Council of Ministers on the basis of a recommendation from the ACP-EU Development Finance Cooperation Committee. (3) Pursuant to Article 15(4) of the ACP-EU Partnership Agreement, the ACP-EU Council of Ministers may delegate powers to the ACP-EU Committee of Ambassadors. (4) The ACP-EU Council of Ministers decided to grant a delegation of powers to the ACP-EU Committee of Ambassadors in Dakar during the Joint Ministerial Council meeting of 6 May 2017, for the purpose of taking a decision on the implementation of Article 68 of the ACP-EU Partnership Agreement before 31 December 2017. (5) It is appropriate to establish the position to be taken on the Union's behalf in the ACP-EU Committee of Ambassadors as the Decision will be binding on the Union. (6) The Decision will apply to Annex II Chapter 3 of the ACP-EU Partnership Agreement and aims at improving the functioning of the system of financing for support in case of exogenous shocks, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on the Union's behalf in the ACP-EU Committee of Ambassadors regarding the implementation of Article 68 of the ACP-EU Partnership Agreement shall be based on the draft Decision of the ACP-EU Committee of Ambassadors attached to this Decision. 2. Minor changes to the draft Decision may be agreed by the representatives of the Union in the ACP-EU Committee of Ambassadors without further decision of the Council. Article 2 After its adoption, the Decision of the ACP-EU Committee of Ambassadors shall be published in the Official Journal of the European Union. Article 3 This Decision is addressed to the Commission. Done at Brussels, 4 December 2017. For the Council The President U. PALO (1) OJ L 317, 15.12.2000, p. 3. DRAFT DECISION No ¦/2017 OF THE ACP-EU COMMITTEE OF AMBASSADORS of ¦ regarding the implementation of Article 68 of the ACP-EU Partnership Agreement THE ACP-EU COMMITTEE OF AMBASSADORS, Having regard to the Partnership Agreement between the Members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States of the other part (1), and in particular Article 100 thereof, in conjunction with its Articles 15(4) and 16(2), Whereas: (1) Article 68 of the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States (ACP) of the one part, and the European Community and its Member States, of the other part (the ACP-EU Partnership Agreement) stipulates that a system of additional support mechanism is to be put in place in order to mitigate the short-term adverse effects resulting from exogenous shocks affecting the economy of ACP States. Paragraph 4 of that Article sets out that the modalities of the support mechanism are laid down in Annex II to the ACP-EU Partnership Agreement. (2) The mechanism as currently defined in Annex II to the ACP-EU Partnership Agreement needs to be adapted to reflect the needs of the Parties and to ensure a flexible and rapid delivery of assistance. (3) Article 100 of the ACP-EU Partnership Agreement stipulates that Annexes Ia, II, IV, and VI to the Agreement in question may be revised, reviewed and/or amended by the ACP-EU Council of Ministers on the basis of a recommendation from the ACP EU Development Finance Cooperation Committee. (4) Article 15(4) of the ACP-EU Partnership Agreement stipulates that the ACP-EU Council of Ministers may delegate powers to the ACP-EU Committee of Ambassadors. (5) Article 16(2) of the ACP-EU Partnership Agreement stipulates that the ACP-EU Committee of Ambassadors shall carry out any mandate entrusted to it by the Council. (6) The ACP-EU Council of Ministers meeting of 5 May 2017 mandated that the ACP-EU Committee of Ambassadors adopt a decision on the implementation of Article 68 of the ACP-EU Partnership Agreement regarding exogenous shocks and amending Annex II, Chapter 3. (7) A decision on the implementation of Article 68 of the ACP-EU Partnership Agreement should be adopted, HAS ADOPTED THIS DECISION: Article 1 The financial support to ACP countries in the event of macroeconomic instability resulting from exogenous shocks, provided for in Article 68 of the ACP-EU Partnership Agreement, is governed by the provisions of this Decision. Article 2 1. Additional financial support may be mobilised from the 11th European Development Fund reserve for unforeseen needs, in order to mitigate the short term adverse effects resulting from exogenous shocks, including the effects on export earnings, and safeguard the socioeconomic reforms and policies jeopardised by the drop in revenue. 2. ACP countries, struck by exogenous shocks, shall address a request for financial support to the European Commission for this purpose, which will be examined through a needs oriented case by case approach in the multi-annual financial framework of cooperation under the ACP-EU Partnership Agreement. 3. Assistance shall be administered and implemented under procedures permitting operations that are rapid, flexible and effective. The European Commission will report periodically to the ACP-EU Development, Finance Cooperation Committee. Article 3 The Contracting Parties to the Agreement, the European Commission and the ACP Secretariat shall be informed of the practical implementation modalities of Article 68. Article 4 Annex II, Chapter 3 of the ACP-EU Partnership Agreement shall be applied in accordance with this Decision. Article 5 This Decision shall enter into force on the date of its adoption. Done at ¦, For the ACP-EU Committee of Ambassadors The President (1) OJ L 317, 15.12.2000, p. 3.